NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



TAVARIS ANTONIO JOHNSON,           )
                                   )
           Appellant,              )
                                   )
v.                                 )               Case No. 2D17-3535
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed January 30, 2019.

Appeal from the Circuit Court for Manatee
County; Deno G. Economou and Brian Iten,
Judges.

Howard L. Dimmig, II, Public Defender, and
Maura J. Kiefer, Special Assistant Public
Defender, Bartow, for Appellant.

Ashley Brooke Moody, Attorney General,
Tallahassee, and David Campbell,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.

             Affirmed.




NORTHCUTT, SILBERMAN, and SLEET,, JJ., Concur.